Citation Nr: 0433448	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active service from April 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2004, the appellant and his wife appeared and 
testified at a hearing held at the RO before the undersigned.  
A transcript of that hearing is of record.  


REMAND

The appellant contends that he currently has a bilateral 
hearing loss disability and tinnitus as a direct result of 
his exposure to acoustic trauma during his World War II 
military service.  At the June 2004 hearing held before the 
undersigned, the appellant clarified some of his earlier 
comments concerning his exposure to acoustic trauma during 
and after service.  It is apparent that he was exposed to a 
significant amount of acoustic trauma during the 
approximately two years in which he served as an airplane and 
engine mechanic during World War II.  

The appellant was afforded a VA audiometric examination in 
September 2001 which confirmed the presence of a bilateral 
hearing loss disability as defined at 38 C.F.R. § 3.385; 
however, the examiner failed to provide an opinion concerning 
the etiology of this hearing loss disability.  In addition, a 
medical opinion concerning the etiology of the currently 
diagnosed tinnitus is not of record.  

In light of these circumstances, the Board has concluded that 
further development of the record is required in order to 
fully comply with VA's duty to assist the appellant in the 
development of the facts pertinent to his claims.  

Accordingly, this appeal is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The veteran should be scheduled for a 
VA examination by an examiner with 
appropriate expertise.  The claims folder 
must be made available to and reviewed by 
the examiner.  The examiner should 
especially review the transcript of the 
June 2004 hearing concerning the 
veteran's clarification of his degree of 
exposure to acoustic trauma during and 
after his military service.  Based on the 
examination results and the claims folder 
review, the examiner should answer the 
following questions:

Is it likely, unlikely, or as likely 
as not that the veteran's bilateral 
hearing loss disability is 
etiologically related to his 
military service?

Is it likely, unlikely, or as likely 
as not that the veteran's tinnitus 
is etiologically related to his 
military service?

The rationale for all opinions expressed 
should also be provided.  

2.  The RO should also undertake any 
other development it determines to be 
warranted.  After all appropriate 
development has been completed, the RO 
should readjudicate the current claims on 
a de novo basis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument 
on the remanded matters while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


